Citation Nr: 9906251	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  98-20 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for recurrent 
abscesses of the groin, buttocks, axillae, and face due to 
folliculitis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for venereal warts, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a disorder 
manifested by hematuria, currently evaluated as 10 percent 
disabling.



REPRESENTATION


Appellant represented by:	Veterans of Foreign Wars of 
the United States



INTRODUCTION

The veteran had various periods of active military service 
between 1975 and 1986. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


REMAND

The veteran initially requested a personal hearing before the 
Board in Washington, D.C.  He was scheduled for such a 
hearing to be held in April 1999.  However, in a statement 
submitted in February 1999, the veteran indicated that he 
would like to have the hearing held before a member of the 
Board at the RO instead of Washington. 

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing to be conducted by the next 
member of the Board traveling to the RO.  
The RO should then notify the veteran of 
the date, time and place of such a 
hearing by letter mailed to his current 
address of record.

The purpose of this REMAND is to comply with due process 
requirements.  The veteran needs to take no action until 
further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


